Exhibit 10.38
THIRD AMENDMENT OF LEASE
     THIS AGREEMENT, made as of the 7th day of August, 1991, between 401 PARK
AVENUE SOUTH ASSOCIATES, a New York Partnership having an office at 527 Madison
Avenue, Suite 2600, New York, New York (“Landlord”), and HEALTH MANAGEMENT
SYSTEMS, INC., A New York Corporation having an office at 401 Park Avenue South,
New York, New York (“Tenant”).
W I T N E S S E T H :
     WHEREAS, Landlord and Tenant entered into an Agreement of Lease dated
September 24, 1982 as amended and modified by a First Amendment of Lease dated
January 6, 1986, and a Second Amendment of Lease dated February 28, 1990,
covering certain premises on the 10th, 11th and 12th floors in the building
known as 401 PARK AVENUE SOUTH in the City, County and State of New York (said
agreement of Lease, as amended, being hereinafter called the “Lease”); and
     WHEREAS, the parties hereto desire to amend the Lease in the respects and
upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in the consideration of the sum of One Dollar ($1.00) paid
by each of the parties hereto to the other (the receipt and sufficiency of which
is hereby acknowledged) and of other good and valuable consideration, including
the covenants and understandings herein contained, it is hereby agreed as
follows:

  1.   On March 1, 1992, the entire ninth floor of the Building shall be added
to the Demises Premises.     2.   The annual rent shall be changed to $473,190
commencing on July 1, 1992 and to $581,154 commencing on July 1, 1994.     3.  
The 14.044 percent in Article 39 of the Lease shall be changed to 18.209 percent
on July 1, 1992 and to 22.374 percent on March 1, 1994. (04/01/01 to 18.995%)  
  4.   The figure 29,600 in Article 40 (c) of the Lease shall be changed to 38,
350 on July 1, 1992 and to 47,100 on March 1, 1994.     5.   The amount
$59,807.35 contained in Article 40 (g) of the Lease shall be changed to
$95,166.43.     6.   The amount $28,569.80 contained in Article 40 (h) of the
Lease shall be changed to $45,460.25.     7.   Except as heretofore and hereby
amended, all of the terms, conditions and covenants in the Lease, including,
without limitation, the provisions of the Lease relating to additional rent
shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

                  401 PARK AVENUE SOUTH ASSOCIATES    
 
           
 
  BY:   /s/ Stephen J. Meringoff
 
   
 
                HEALTH MANAGEMENT SYSTEMS, INC.    
 
           
 
  BY:   /s/ Vincent Hartley
 
   

 